 

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case - iL. cE 2

 

UNITED STATES DISTRICT CouRT V6 22 2018

SOUTHERN DISTRICT OF CALIFORNIA CLERK. U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENTINA Cc BEPUTY
Vv. (For Offenses Committed On or After NoverMer 1, 1987)

GILBERTO GERARDO VILLALOBOS ZAMORA (7)

~

 

 

Case Number: 3:16-CR-01996-WQH

Stacie Patterson
Defendant’s Attorney

USM Number 63885-298

oO -
THE DEFENDANT:
pleaded guilty to count(s) four of the third Superseding Indictment

[] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
21:959 and 960 - International Distribution Of Controlled Substances 4
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

(4 The defendant has been found not guilty on count(s)

 

[x] Count(s) Remaining and underlying indictments are Dismissed,

 

S| Assessment: $100.00

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

I No fine [] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 21,2019 Z

Date of Imposition of Sentence

 
  

 

HON. WILLIAM 0. HAYES
UNITED STATES DISTRICT JUDGE

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: GILBERTO GERARDO VILLALOBOS ZAMORA (7) Judgment - Page 2 of 2
CASE NUMBER: 3:16-CR-01996-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
36 months as to count 4,

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

L] The defendant must surrender to the United States Marshal for this district:
O sat A.M. on

 

as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O on or before
C1 as notified by the United States Marshal. .
Cl as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

 

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:16-CR-01996-WQH

 
